Citation Nr: 0610907	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-34 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for dermatitis of the hands 
and feet.

ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to October 
2002.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDING OF FACT

The veteran currently has chronic dermatitis of the hands and 
feet that first appeared during service.


CONCLUSION OF LAW

The veteran's chronic dermatitis of the hands and feet was 
incurred in active duty. 38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing and notification requirements enunciated in 
Pelegrini apply to downstream issues (i.e. initial-
disability-rating and effective-date elements of a service-
connection claim).   See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for skin disease, 
more specifically, dermatitis of the hands and feet.  
Therefore, no further development of the record is required 
with respect to the matter decided herein.  

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the initial-
disability-rating and effective-date elements of the claim, 
those matters are not currently before the Board and the 
originating agency will have the opportunity to provide the 
required notice before deciding those matters.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart 
action, or heart sounds, any urinary findings of casts, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


History and Analysis

Review of the available service records show a chronic skin 
disease, incurred during service.  The records reveal that 
the veteran was treated for a fungal infection of the right 
second and third digits in November 2001 and for dyshidrotic 
eczema in February 2002.  Furthermore, a report of medical 
history given by the veteran upon separation indicates a 
history of dermatitis of the hands and feet.  The reviewing 
physician noted a history of eczema on both the hands and the 
feet.

Approximately one month after her discharge from service, the 
veteran filed a claim for skin disease.  A VA medical 
examination was conducted in conjunction with the veteran's 
claim in April 2003, approximately six months after her 
discharge.  The VA medical examiner found dermatitis on the 
right hand of unknown etiology.   

Subsequent VA outpatient medical records show further 
treatment of the veteran's feet for skin disability.  The 
veteran was seen as an outpatient at the Greenville, South 
Carolina VA Medical Center in October 2003 for her skin 
condition.  The diagnosis was severe eczema on both feet, 
with a possible secondary fungal infection.  The physician 
also noted excoriated, scaly areas along the sides of the 
fingers on both hands.

The veteran meets the criteria for 38 C.F.R. § 3.303(a) and 
(b) as her service medical records demonstrate she incurred 
her skin disease while in service on active duty.  The 
records further demonstrate that the veteran has a 
continuing, chronic skin disability with severe flare-ups on 
her hands and feet.  This chronic condition is documented in 
her service medical records, her discharge medical history 
report, her VA medical examination results, and her 
subsequent outpatient medical records from the South Carolina 
VA medical center.

Therefore, because the skin disease was incurred during 
service and because there is evidence to show the continuity 
and chronicity of the disease, the evidence supportive of 
this claim is at least in equipoise with that against the 
claim.  Accordingly, service connection is warranted for the 
veteran's dermatitis of the hands and feet.  



ORDER

Entitlement to service connection for dermatitis of the hands 
and feet is granted.




____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


